

SEVENTH AMENDMENT


SEVENTH AMENDMENT, dated as of March 19, 2020 (this “Amendment”) to the Amended
and Restated Master Purchase and Sale Agreement, dated as of March 6, 2017, as
amended by the First Amendment, dated as of September 14, 2017, by the Second
Amendment, dated as of November 3, 2017, by Omnibus Amendment No. 2 to Basic
Documents (Ally-Carvana Flow), dated as of January 4, 2018, by the Third
Amendment, dated as of November 2, 2018, by the Fourth Amendment, effective as
of January 4, 2019, by the Fifth Amendment, effective as of March 6, 2019, and
by the Sixth Amendment, dated as of April 19, 2019 (the “Master Purchase and
Sale Agreement”), among CARVANA AUTO RECEIVABLES 2016-1 LLC, a Delaware limited
liability company, as Transferor (the “Transferor”), ALLY BANK, a Utah chartered
bank, as a Purchaser (in such capacity, a “Purchaser”), and ALLY FINANCIAL INC.,
a Delaware corporation, as a Purchaser (in such capacity, a “Purchaser” and,
together with Ally Bank, the “Purchasers”).


WITNESSETH:


WHEREAS, the Transferors and the Purchasers are parties to the Master Purchase
and Sale Agreement pursuant to which the Purchasers have agreed to purchase
specified portfolios of receivables and related property from the Transferor;
and


WHEREAS, the parties wish to amend the Master Purchase and Sale Agreement in
certain respects;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION I
DEFINITIONS


Section 1.01 Defined Terms. Unless otherwise defined herein, capitalized terms
used in the above recitals and in this Amendment are defined in and shall have
the respective meanings assigned to them in (or by reference in) Appendix A to
the Master Purchase and Sale Agreement.


SECTION II
AMENDMENTS


Section 2.01 Amendments to Appendix A (Definitions). Appendix A to the Master
Purchase and Sale Agreement is hereby amended by:


(a) inserting each of the following terms which are double underlined in the
place where such term appears below to the “Cutoff Date” definition:


““Cutoff Date” means with respect to each First Tier Receivables Pool and
Receivables Pool, the last day of the related Origination Period; provided that
for the purpose of this definition, Sunday shall be deemed to be the last day of
the calendar week; provided, further, that, with respect to



--------------------------------------------------------------------------------



any First Tier Receivables Pool and Receivables Pool sold (i) from and including
March 7, 2019 to and including April 4, 2019, respectively, and (ii) on March
20, 2020, the “Cutoff Date” shall be the date consented to by the Purchasers.”


(b) inserting the following terms to the end of clause (xxxiv) to the “Eligible
Receivable” definition:


“provided further that, with respect to any Receivable in the First Tier
Receivables Pool and Receivables Pool sold on March 20, 2020, the maximum and
minimum FICO score limits described in this clause (xxxiv) shall not apply.”


(c) inserting each of the following terms which are double underlined in the
place where such term appears below and deleting the stricken text to the
“Origination Period” definition:


““Origination Period” means, each calendar week during the period beginning with
the week of December 12, 2016 and ending with the week containing the last day
of the Commitment Period; provided, that, with respect to (i) the initial First
Tier Receivables Pool and Receivables Pool, and (ii) any First Tier Receivables
Pool and Receivables Pool sold from and including March 7, 2019 to and including
April 4, 2019, respectively, and (iii) any First Tier Receivables Pool and
Receivables Pool sold on March 20, 2020, “Origination Period” shall be the
period consented to by the Purchasers.”


SECTION III
MISCELLANEOUS


Section 3.01 Effectiveness. This Amendment shall become effective as of the date
first written above upon the receipt of a signed counterpart to this Amendment
that has been duly executed and delivered by each of the parties hereto.


Section 3.02 Continuing Effect of the Master Purchase and Sale Agreement. Except
as specifically amended and modified above, the Master Purchase and Sale
Agreement is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Purchasers under the Master Purchase and Sale Agreement, nor constitute a
waiver of any provision of the Master Purchase and Sale Agreement.


Section 3.03 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Purchasers, the Servicer and their respective successors and
permitted assigns.


Section 3.04 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Amendment contains the final and complete integration of all prior
expressions by the parties hereto with respect to the



--------------------------------------------------------------------------------



subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter contemplated hereby.


Section 3.05 GOVERNING LAW. SUBMISSION TO JURISDICTION, ETC.


(a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF OR OF ANY OTHER JURISDICTION OTHER THAN SECTION 5-1401
AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


(b) THE TRANSFEROR AND THE PURCHASERS HEREBY MUTUALLY AGREE TO SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE TRANSFEROR AND THE PURCHASERS HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


(c) THE TRANSFEROR AND THE PURCHASERS EACH HEREBY WAIVES (TO EXTENT THAT IT MAY
LAWFULLY DO SO) ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR IN CONNECTION WITH THIS AMENDMENT. INSTEAD, ANY DISPUTE RESOLVED
IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


[remainder of the page intentionally left blank]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


CARVANA AUTO RECEIVABLES 2016-1 LLC, as Transferor
By:/s/ Paul BreauxName:Paul BreauxTitle:Vice President
ALLY BANK, as Purchaser
By:/s/ William R. ThompsonName:William R. ThompsonTitle:Authorized
Representative
ALLY FINANCIAL INC, as Purchaser
By:/s/ Thomas ElkinsName:Thomas ElkinsTitle:Authorized RepresentativeAgreed to
and Accepted by:
CARVANA, LLC, as Seller
By:/s/ Paul BreauxName:Paul BreauxTitle:Vice President


